Case 8:21-cv-00839-SDM-AAS Document 92 Filed 06/21/21 Page 1 of 3 PageID 3526




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

STATE OF FLORIDA,

      Plaintiff,

      v.                                   Case No. 8:21-cv-00839-SDM-AAS

XAVIER BECERRA, Secretary of
Health and Human Services, in his
official capacity, et al.,

      Defendants.
_________________________________/

    JOINT NOTICE REGARDING CASE MANAGEMENT REPORT

      The parties hereby jointly file this notice regarding Local Rule 3.02:

      1)    Rule 3.02 provides that, absent an applicable exception, cases

against the United States or its agencies or employees require a case

management report within seventy days after service on the United States

attorney.

      2)    Here, the United States attorney was served on or about April 12,

2021 making the deadline to file any required case management report on or

about June 21, 2021.

      3)    In this district, “an action for review on an administrative record”

is exempt from case management requirements. See Local Rule 3.02(d)(2); see

also Fed. R. Civ. P. 26(a)(1)(B)(i) (exempting “an action for review on an
Case 8:21-cv-00839-SDM-AAS Document 92 Filed 06/21/21 Page 2 of 3 PageID 3527




administrative record” from initial disclosure obligations); Fed. R. Civ. P.

26(f)(1)–(3) (exempting such actions from the requirement to confer and

develop a proposed discovery plan).

      4)    The parties conferred by telephone on June 18, 2021. The parties

agree that this case is likely to focus on the administrative record. They

disagree, however, as to whether this case is categorically exempt from Local

Rule 3.02. Florida’s position is that, at a minimum, Count 5 of its Complaint

falls outside of Rule 3.02(d)(2). Defendants disagree with that, relying on,

among other authorities, 5 U.S.C. § 706(2)(B), (C) (providing for APA review of

constitutional and statutory-authority claims).

      5)    For the time being, Florida has agreed to treat the case as exempt

from Rule 3.02, but reserves the right to revisit its need for discovery as the

case develops. Defendants reserve their right to oppose future requests for

discovery and would rely on, for example, Fla. Power & Light Co. v. Lorion,

470 U.S. 729, 742 (1985) (in APA cases, “the focal point for judicial review

should be the administrative record already in existence, not some new record

made initially in the reviewing court”).




                                       2
Case 8:21-cv-00839-SDM-AAS Document 92 Filed 06/21/21 Page 3 of 3 PageID 3528




Respectfully submitted,

Ashley Moody                                  Brian D. Netter
ATTORNEY GENERAL                              DEPUTY ASSISTANT ATTORNEY
                                              GENERAL
John Guard
CHIEF DEPUTY ATTORNEY                         Eric Beckenhauer
GENERAL                                       ASSISTANT BRANCH
                                              DIRECTOR
James H. Percival
Deputy Attorney General                       /s/ Amy Powell
                                              Amy Elizabeth Powell
Jason Hilborn                                 Senior Trial Counsel
Assistant Solicitor General                   Federal Programs Branch
                                              Civil Division
/s/ Anita Patel                               Department of Justice
Anita J. Patel (FBN 0070214)                  150 Fayetteville St., Suite 2100
Senior Assistant Attorney General             Raleigh, NC 27601
Complex Litigation                            Phone: 919-856-4013
                                              Email: amy.powell@usdoj.gov
Office of the Attorney General
PL-01 The Capitol
Tallahassee, FL 32399-1050
850-414-3300
james.percival@myfloridalegal.com
anita.patel@myfloridalegal.com
Counsel for the State of Florida


                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 21th day of June, 2021 a true and

correct copy of the foregoing was filed with the Court’s CM/ECF system,

which provides notice to all parties.

                                        /s/ Anita Patel
                                        Anita Patel




                                          3
